NUMBER 13-09-00636-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                            IN RE: TERRIANCE JONES


                        On Petition for Writ of Mandamus.


                          MEMORANDUM OPINION

                 Before Justices Yañez, Benavides, and Vela
                   Memorandum Opinion by Justice Vela

       Relator, Terriance Jones, filed a (pro se) petition for writ of mandamus in the above

cause on November 23, 2009. The State filed its response on January 6, 2010.

       The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that relator has not shown himself entitled to the relief

sought. In particular, relator has not provided this Court with a record establishing that the

trial court has refused to make a ruling with respect to his petition requesting an exemption
from registration as a sex offender. See TEX . CODE CRIM . PROC . ANN . ART . 62.301 (Vernon

2006). Accordingly, relator’s petition for writ of mandamus is denied. See TEX . R. APP. P.

52.8(a).




                                                 Rose Vela
                                                 Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Dissenting Memorandum Opinion
by Justice Linda R. Yañez

Delivered and filed the 2nd
day of February, 2010.




                                             2